10/14/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 18-0258

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JOSHUA PAUL SCARBOROUGH,

     Defendant and Appellant.



                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until November 13, 2020, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   October 14 2020